Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/04/2021 has been entered. Claims 1-6, 8, and 10 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 10/06/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 recites in line 2 “a casing for the liquid medication cartridge”.  The limitation is amended to “a liquid medication cartridge and a casing for the liquid medication cartridge”. 
Claim 8 recites in line 3 “an inner wall at one end of the outer barrel”.  The limitation is amended to “an inner wall at one end of an outer barrel”. 
Claim 10 recites in line 4 “the outer wall of the casing”.  The limitation is amended to “an outer wall of the casing”. 

Allowable Subject Matter
Claims 1-6, 8, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art WO 2013137893 to Cronenberg contains a screw rod, a memory connection barrel, a fixed barrel, and a rotating barrel, a plurality of first one-way teeth on the rotating barrel, an oblong opening on the rotating barrel, a ratchet pawl on the fixed barrel, two machined plane surfaces on the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783